      Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 1 of 12 PageID #:316




                           UNITED STATES DISTRICT COURT
                           NORTHERN DISTRICT OF ILLINOIS
                                 EASTERN DIVISION

TAMARA KNIGHT & GARY BECK,                        )
                                                  )
                                Plaintiffs,       )
                                                  )
                 v.                               )
                                                  )
BAXTER HEALTHCARE CORP.,                          )         20 C 1652 1
                                                  )
                                Defendant.        )
                                                  )
                                                  )
                                                  )

                                       MEMORANDUM OPINION

CHARLES P. KOCORAS, District Judge:

          Before the Court is Defendant Baxter Healthcare Corp.’s (“Baxter”) motion to

transfer venue under 28 U.S.C. § 1404(a). For the following reasons, the Court grants

Baxter’s motion and transfers the case to the Harrison Division of the U.S. District

Court for the Western District of Arkansas.

                                         BACKGROUND

          The following facts are taken from the record and are undisputed unless

otherwise noted.

          Plaintiffs Tamara Knight and Gary Beck (collectively, “Plaintiffs”) are residents

of Mountain Home, Arkansas. Defendant Baxter is headquartered in Deerfield, Illinois



1
    Consolidated with 1:20-cv-01653.

                                              1
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 2 of 12 PageID #:317




and manufactures medical products at its facility in Mountain Home. Plaintiffs allege

that Baxter’s Mountain Home facility emits ethylene oxide (“EtO”) which is classified

as a carcinogen. EtO emissions, according to Plaintiffs, have given individuals living

and working near the Baxter Mountain Home facility “some of the highest long-term

cancer risks in the United States.” The instant motion concerns whether this case is

better litigated in the Western District of Arkansas where Plaintiffs allege that they were

exposed to and injured by EtO or in the Northern District of Illinois which contains

Baxter’s Deerfield headquarters.

                                 LEGAL STANDARD

       “For the convenience of parties and witnesses, in the interest of justice, a district

court may transfer any civil action to any other district or division where it might have

been brought or to any district or division to which all parties have consented.” 28

U.S.C. § 1404(a). In applying Section 1404(a), the Court “must evaluate both the

convenience of the parties and various public-interest considerations.” Atl. Marine

Const. Co. v. U.S. Dist. Court for W. Dist. of Texas, 571 U.S. 49, 62 (2013). “The

weighing of factors for and against transfer necessarily involves a large degree of

subtlety and latitude, and, therefore, is committed to the sound discretion of the trial

judge.” Coffey v. Van Dorn Iron Works, 796 F.2d 217, 219 (7th Cir. 1986). The Court’s

analysis is “flexible and individualized,” Stewart Org., Inc. v. Ricoh Corp., 487 U.S.

22, 29 (1988), and “look[s] beyond a narrow or rigid set of considerations.” Research

Automation, Inc. v. Schrader-Bridgeport Int'l, Inc., 626 F.3d 973, 978 (7th Cir. 2010).

                                             2
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 3 of 12 PageID #:318




                                     DISCUSSION

      The parties do not dispute the propriety of venue here or in the Western District

of Arkansas. Therefore, the only issue present before the Court is whether transfer will

serve the convenience of the parties and witnesses and the interests of justice. The

Court addresses these factors in turn.

A. Private Interest Factors

       In evaluating the relevant private interests, the Court weighs “(1) plaintiff's

choice of forum, (2) the situs of the material events, (3) the relative ease and access to

sources of proof, (4) the convenience of the parties and (5) the convenience of the

witnesses.” Cent. States, Se. & Sw. Areas Pension Fund v. Mills Investments, LLC,

2011 WL 4901322, at *2 (N.D. Ill. 2011).

       The first factor—plaintiff’s choice of forum—slightly favors Plaintiffs because

Plaintiffs chose to litigate in the Northern District of Illinois instead of in the Western

District of Arkansas. However, as we observed in Post, “[w]here a plaintiff does not

reside in his chosen forum, the deference owed his choice is substantially reduced.”

Post Media Sys. LLC v. Apple Inc., 2020 WL 833089, at *2 (N.D. Ill. 2020). Therefore,

while Plaintiffs are correct that they are entitled to some deference, their residence in

Mountain Home diminishes any deference they are owed. The Court also observed in

Post that any deference owed to Plaintiffs’ choice of forum is “further diminished when

the forum of choice is not the situs of material events.” Post Media Sys., 2020 WL

833089, at *2. As we discuss in greater detail below, the situs of material events is

                                            3
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 4 of 12 PageID #:319




Mountain Home—not Deerfield. Indeed, Mountain Home is where the Baxter facility

allegedly emitted EtO and where Plaintiffs were allegedly exposed and injured.

      The Court’s conclusion as to the first factor is firmly in line with this Circuit’s

precedent. As the Seventh Circuit has held, Plaintiff’s choice may generally be entitled

significant weight, but not where the relevant conduct did not occur in that forum.

Chicago, R. I. & P. R. Co. v. Igoe, 220 F.2d 299, 304 (7th Cir. 1955). Courts in this

District have also routinely held that a plaintiff’s choice of forum is entitled to reduced

deference where the plaintiffs do not reside in that forum. See, e.g., Johnson v. United

Airlines, Inc., 2013 WL 323404, at *5 (N.D. Ill. 2013) (collecting cases); Sunrise

Bidders, Inc. v. GoDaddy Grp., Inc., 2011 WL 1357516, at *2 (N.D. Ill. 2011); More

Cupcakes, LLC v. Lovemore LLC, 2009 WL 3152458, at *6 (N.D. Ill. 2009).

      Plaintiffs’ reliance on Post, Sunrise Bidders, and More Cupcakes for the notion

that a plaintiff’s choice of forum may be overcome only when the transfer is to a

defendant’s hometown is misplaced. The Court’s holding in those intellectual property

cases depended on the notion that IP matters were directed at the corporate headquarters

itself. For example, in Post, we observed that “[i]n patent cases” “courts focus on the

location of the infringer’s principal place of business since these cases center on the

infringer’s activities and documents.” Post Media Sys., 2020 WL 833089, at *2. This

is not an IP case. Rather, it is a case about allegedly toxic emissions that predominantly

took place in Mountain Home—not Deerfield. In line with this authority, the Court

concludes that the first factor merits some deference to plaintiff’s choice of forum.

                                            4
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 5 of 12 PageID #:320




However, such deference is reduced and is ultimately overcome by the collective weight

of the other private and public interest factors.

       The second factor—the situs of material events—strongly weighs in favor of

transfer. The only material events alleged in the complaints are Plaintiffs’ alleged

exposures to EtO, which occurred in Arkansas. Indeed, Mountain Home is where

Baxter allegedly emitted EtO, where Plaintiffs allegedly were exposed, and where

Plaintiffs allegedly were injured. The Court’s conclusion as to this factor is in line with

the principle that “the most significant situs generally is the place where the relevant

decision's effects were felt.” Pryor v. United Air Lines, Inc., 2013 WL 4506879, at *7

(N.D. Ill. 2013); accord Johnson, 2013 WL 323404, at *5. The parties do not dispute

that the decision to emit EtO was felt in Mountain Home and by Mountain Home

residents. Accordingly, this factor weighs in favor of transfer.

       Plaintiffs’ assertion that some conduct must have occurred in Deerfield is just

that: an assertion. Plaintiffs’ complaint mentions no policies set at the Deerfield

headquarters which constitute actionable conduct. Indeed, the thrust of Plaintiffs’ claim

is about government-permitted emissions of EtO in Mountain Home, not any specific

corporate policy allegedly set in Deerfield.         The cases Plaintiffs rely on are

distinguishable and do not alter the Court’s conclusion because they concern express

policies made at corporate headquarters—not local toxic emissions in a local

community. See, e.g., Nicks v. Koch Meat Co., 260 F. Supp. 3d 942, 956 (N.D. Ill.

2017) (discussing deference specific to the Fair Labor Standards Act and corporate

                                             5
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 6 of 12 PageID #:321




policies amounting to significant control); Lafleur v. Dollar Tree Stores, Inc., 2012 WL

2280090, at *1, *4 (N.D. Ill. June 18, 2012) (discussing a corporation’s “uniform

policies and procedures” established at its headquarters). Plaintiffs’ argument about the

LinkedIn profile of Baxter employee Mike Sadowski is similarly unpersuasive because,

at best, it evidences general involvement in a similar issue area—not that Mr. Sadowski

directs or controls any of the relevant conduct that took place in Mountain Home.

Accordingly, the Court concludes that the situs of material events is Mountain Home—

not Deerfield.

      The third factor—the location of material sources of proof—also favors transfer.

Baxter argues that many key documents may only exist in Mountain home. Plaintiffs

respond that Baxter is merely trying to redistribute burdens between the parties, that

documents can be easily transported, and that Baxter has insufficiently identified the

relevant documents available only in hard copy. While Plaintiffs’ arguments may

minimize the degree to which this factor favors transfer, the Court concludes that

documents are comparatively more accessible in Mountain Home than in Deerfield.

      There are four reasons for the Court’s conclusion as to this factor. First, the

location of Baxter’s plant and the equipment at issue are in Mountain Home and not

Deerfield. Second, essential documents related to Baxter’s sterilization process and

historical EtO emissions, are located and, importantly, archived in Mountain Home.

Third, Arkansas Department of Environmental Quality (“ADEQ”) documents, which

Baxter represents will likely be relevant to its defense, are more likely to be accessible

                                            6
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 7 of 12 PageID #:322




in Arkansas than in Illinois. Indeed, many of these documents are only in paper archives

and, thus, can more easily be obtained in Arkansas. And fourth, because Plaintiffs

received medical treatment in Arkansas as far back as 2008, it is conceivable that any

archived documents are also more readily accessible in Arkansas. Admittedly, some

relevant documents may in fact be retained in Deerfield, but those electronic documents

are more easily transferred to Arkansas than the potentially paper documents identified

by Baxter. Accordingly, this factor also weighs in favor of transfer to Arkansas.

       The fourth factor—the relative convenience for the parties—weighs in favor of

transfer. This factor considers “the parties' residences and their ability to bear the

expense of litigating in each forum.” McCain Foods Ltd. v. J.R. Simplot Co., 2017 WL

3432669, at *4 (N.D. Ill. 2017)). Put concisely: Plaintiffs are Arkansas residents and

are alleging that the actions of an Arkansas-based facility harmed them. Given the

Plaintiffs’ residence in Arkansas, it should be more convenient for them to litigate in

Arkansas than in Illinois. Litigation in Mountain Home is likely also preferable for

Baxter who maintains the relevant facility in Mountain Home and is actively trying to

litigate there instead. The relative convenience for both parties in Mountain Home is

also buttressed by the comparatively greater number of documents and witnesses in

Mountain Home. Accordingly, this factor also weighs in favor of transfer.

       The fifth factor—the convenience for non-party witnesses—likewise favors

transfer.   The convenience of non-party witnesses is “often viewed as the most

important factor in the transfer balance.” Post Media Sys., 2020 WL 833089, at *3

                                           7
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 8 of 12 PageID #:323




(quoting Brandon Apparel Grp. v. Quitman Mfg. Co., 42 F. Supp. 2d 821, 834 (N.D.

Ill. 1999)). Because most non-party witnesses are likely to be residents of Arkansas—

not Deerfield—this factor weighs in favor of transfer. Specific Arkansas witnesses

might include current and former employees of the Mountain Home facility, local

ADEQ regulators responsible for regulating Baxter’s EtO emissions in Mountain

Home, Plaintiffs’ families, and Plaintiffs’ treating physicians who provided medical

care to Plaintiffs. Given this substantial list of Arkansas-based non-party witnesses, it

is highly likely that if this case is in Illinois that those witnesses will have to travel much

further than if the case were tried in Arkansas.

       Plaintiffs’ reservations about this factor do not tip the weight of the balance in

their favor. Initially, this factor can weigh in favor of transfer even where the witnesses

are not specifically named. See, e.g., Mgmt. Registry, Inc. v. Batinich, 2018 WL

1586244, at *4 (N.D. Ill. 2018); Burt v. C.H. Robinson Worldwide, Inc., 2007 WL

781736, at *4 (N.D. Ill. 2007). The Court also observes that Baxter has identified with

considerable specificity potential non-party witnesses. Plaintiffs might be correct that

Baxter witnesses may have to travel inevitably, but this fact turns on non-party, not

party, witnesses. See Post Media Sys., 2020 WL 833089, at *3. Finally, although

COVID-19 has ushered in substantial changes to the courts, Baxter is right to point out

that the mere possibility of continued remote depositions and hearings is too speculative

to tip the balance of this inquiry in Plaintiff’s favor. Accordingly, this factor also favors

transfer.

                                              8
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 9 of 12 PageID #:324




      In sum, while the Court affords some deference to Plaintiffs’ choice of forum,

the remaining private interest factors favor transfer to Arkansas and trump Plaintiffs’

choice of forum.

B. Public Interest Factors

      “The ‘interest of justice’ is a separate element of the transfer analysis that relates

to the efficient administration of the court system.” Research Automation, 626 F.3d at

978. In evaluating the interests of justice, the Court considers “(1) how quickly the case

will proceed to trial; (2) the court's familiarity with the applicable law; and (3) the

relationship of the parties to and the desirability of resolving the controversy in a

particular community.” Mills Investments, 2011 WL 4901322, at *2.

      The first factor—docket congestion—favors Baxter. The Court agrees with

Baxter that docket congestion in the Western District of Arkansas and the Northern

District of Illinois are meaningfully different. Specific data supports this conclusion.

First, judges in this District have an average of 703 pending civil cases while each

Western District of Arkansas Judge has an average of 346 pending civil cases. United

States District Courts—Judicial Caseload Profiles, U.S. Cts. 47, 55 (Mar. 31, 2020)

(comparing annual case statistics for each active federal judgeship). Second, even

acknowledging Plaintiffs’ argument that Baxter presented statistics in the light most

favorable to its position, the median time to trial for the same time period (March 2018

to March 2019) was 37.8 months in the Northern District of Illinois, while the median

time to trial in the Western District of Arkansas was 15 months. Id. Both statistics lead

                                            9
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 10 of 12 PageID #:325




to the conclusion that the Northern District of Illinois is more congested

notwithstanding more comparable time to disposition data. Cf. In re Factor VIII or IX

Concentrate Blood Prods. Litig., 484 F.3d 951, 958 (7th Cir. 2007) (reasoning,

regarding docket congestion, that “what is important is the speed with which a case can

come to trial and be resolved” and affirming dismissal on the basis of forum non

conveniens (emphasis added)). Accordingly, this factor slightly weighs in favor of

transfer.

       The second factor—the familiarity with applicable law—also favors transfer.

Both parties agree that the legal issues in this case will be governed by Arkansas law—

not Illinois law. While the Court has no doubt that it can properly apply Arkansas law,

an Arkansas federal court is at least comparatively better positioned to reflexively

understand any significant nuances. This factor therefore weighs slightly in favor of

transfer. See, e.g., Bukhari v. Am. Express Travel Related Servs., 2002 WL 385561, at

*3 (N.D. Ill. 2002) (“New York law will likely govern the outcome in this contract case

and issues of local law are best adjudicated by courts most familiar with them.”); Rich-

Mix Prods., Inc. v. Quikrete Cos., 1999 WL 409946, at *4 (N.D. Ill. 1999) (similar);

Przybysz v. Denny's, Inc., 1993 WL 81366, at *2 (N.D. Ill. 1993) (“it is well-recognized

that a diversity case should be decided by the court most familiar with the applicable

state law”).

       The Seventh Circuit’s recent decision in In re Ryze Claims Solutions, 968 F.3d

701 (7th Cir. 2020) does not change our conclusion. In that case, the Seventh Circuit

                                          10
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 11 of 12 PageID #:326




did not hold that a district court’s familiarity with the applicable law is entitled to no

deference. Rather, it held that a district court overemphasized this feature in a sua

sponte transfer order. Id. at 708-09. In resolving the instant motion, the Court is

mindful of the Seventh Circuit’s recent caution, but Plaintiffs do not have authority for

the idea that this factor is entitled to no weight whatsoever. Accordingly, the Court

concludes that this factor weighs, at least to some extent, in favor of transfer.

       The third factor—the relationship of the parties to and the desirability of

resolving the controversy in a community—also favors transfer because the Western

District of Arkansas has a stronger relationship to this case.            Generally, “the

administration of justice is better served when ‘the action is litigated in the forum that

is closer to the action.’” Altamont Pharmacy, Inc. v. Abbott Labs., 2002 WL 69495, at

*3 (N.D. Ill. 2002) (internal quotations omitted). Here, the relevant “action” is alleged

to have occurred in Mountain Home—not Deerfield. Indeed, as we have previously

held, where a “plaintiff’s only apparent tie with Illinois is the presence of its attorney,”

the action’s “Illinois contacts” are “extremely tenuous” and transfer should be ordered

in the interest of justice. Perfect Latex, Pvt. Ltd. v. Steriltx (U.S.A.), Inc., 1995 WL

109308, at *4 (N.D. Ill. 1995).

       Plaintiffs arguments do not aid them in the Court’s analysis of this factor.

Plaintiffs initially argue that Baxter’s 10-K mentions the Mountain Home facility and

that Illinois therefore has an interest in this action. This argument fails on its own terms

because Plaintiffs have not articulated a warrant to support their claim that a mere

                                            11
   Case: 1:20-cv-01652 Document #: 31 Filed: 10/27/20 Page 12 of 12 PageID #:327




reference in a federal securities filing somehow gives Illinois an interest in this action.

Cf. Paul T. Wangerin, A Multidisciplinary Analysis of the Structure of Persuasive

Arguments, 16 Harv. J.L. & Pub. Pol'y 195, 205 (1993) (discussing the principle

credited to logician Stephen Toulmin that persuasive arguments must establish grounds,

claims, and warrants). Plaintiffs also argue that Baxter’s headquarters must play a

critical role in determine the policies in place at Mountain Home. The Court has already

addressed—and rejected—this exact contention above. And Plaintiffs’ authorities rely

on corporate policies made at corporate headquarters. See, e.g., Nicks, 260 F. Supp. 3d

at 956; Perfect Latex, 1995 WL 109308, at *1-*4. No such sweeping corporate policy

is at issue here. Accordingly, the Court concludes that this factor also weighs in favor

of transfer.

       Taking the private and public interest factors together, the Court concludes that

the Western District of Arkansas is a clearly more convenient and just forum for the

efficient resolution of this dispute. This is true notwithstanding Plaintiffs’ choice of

forum. Transfer is therefore warranted.

                                    CONCLUSION

       For the foregoing reasons, the Court grants Baxter’s motion to transfer venue.

The Court further orders that this action be transferred to the Harrison Division of the

U.S. District Court for the Western District of Arkansas. It is so ordered.

Dated: 10/27/2020                                _________________________
                                                 Charles P. Kocoras
                                                 United States District Judge

                                            12
